Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment

1.	This action is in response to the amendment filed January 12, 2022. Claims 1, 3-5 and 7-14 were amended and claims 2 and 6 were canceled, rendering claims 1, 3-5 and 7-14 pending. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.













Claim Rejections – 35 USC § 102(a)(1)

3.	Claims 1, 3-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2017 0080487 A. 
	KR ‘487 discloses  (See paragraph [0014]} the manufacture of a multilayered flexible film(60}, which involves dispersing inorganic particles in polymer resin to produce a composite film (40), treating the surface of a metal film (10) with an ion beam or plasma, and laminating and pressing the composite film and surface-treated metal film.  In this manufacturing method it is possible to further include a step of treating the
composite film with an ion beam or a plasma before the pressing step. A polar group is
generated on the surface of an organic composite film by applying an ion beam or a
plasma process to a flexible composite film, and the polar group is interacted with or
reacts with a polar group present on the surface of the treated metal film, this allows
adhesion on both sides to block the passage of gases or moisture (see paragraphs
[6016] and [0043)). The plastic layer may be formed of engineering plastic MXD6 (see paragraphs [0054] and [0057]}. No separate adhesive layer is interposed between the plastic layer and the steel sheet (see paragraph [0012)).  KR ‘487 discloses applying a coating liquid comprising polysilazane [R1R2Si-NH]n as a main component (see paragraph [0004]).
Consequently, all the features of present claims 1, 3-4 and 9-10 are disclosed in KR ‘487.

Claim Rejections – 35 USC § 103(a)


4.	Claim 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over KR 2017 0080487 A. 
	KR ‘487 is taken as above.  KR ‘487 does not explicitly disclose the thickness ratio; however thickness modifications involve a mere change in the size of a layer. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 5.
	Concerning claim 8, KR ‘487 does not explicitly disclose the average particle diameter; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties. In the present case the composite material is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the composite material discussed above would be expected to meet the claimed average particle diameter.






Claim Objection

5.	Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited composite material further including a plated layer, where a surface of the plated layer has an arithmetic mean roughness (Ra) in a range of 0.01 µm to 5 µm.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Response to Arguments

6.	Applicant’s argument of the rejection made under 35 U.S.C. 102(a)(1) as being anticipated by KR 2017 0080487 A has been considered; however, are unpersuasive.  Applicant argues KR 2017 0080487 A does not disclose instant claim 1, as amended. In response to Applicant’s argument, KR ‘487 discloses  (See paragraph [0014]} the manufacture of a multilayered flexible film(60}, which involves dispersing inorganic particles in polymer resin to produce a composite film (40), treating the surface of a metal film (10) with an ion beam or plasma, and laminating and pressing the composite film and surface-treated metal film.  KR ‘487 discloses applying a coating liquid comprising polysilazane [R1R2Si-NH]n as a main component (see paragraph [0004]).




Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781